Citation Nr: 1103338	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran provided testimony at a hearing held before the 
undersigned Veterans Law Judge at the RO in September 2010.  A 
transcript of that hearing is of record.  The record was held 
open for 60 days in order that the Veteran could obtain and 
submit medical evidence.  No additional evidence was received.  


FINDING OF FACT

Hearing loss did not manifest during service or within one year 
of separation, and is not related to active service, including 
in-service noise exposure.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b) (2010).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

Here, the VCAA duty to notify was satisfied in a letter sent to 
the Veteran in February 2008, prior to the initial AOJ decision 
in this matter.  This letter fully addressed all notice elements 
and informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  This letter also provided notice 
that included the type of evidence necessary to establish 
disability ratings or effective dates for the claimed 
disabilities under consideration, pursuant to the recent holding 
in the Dingess decision.  The notice discussed above fully 
complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 
38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence which had been obtained in support of the appeal.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
treatment records and VA medical records.  There is no indication 
of outstanding medical records to be obtained.  The Veteran was 
also afforded a VA examination.  The Board finds that the VA 
examination report is adequate for evaluation purposes because 
the examiner conducted a clinical examination, reviewed the 
medical history, provided a rationale and described the 
disability in sufficient detail so that the Board's evaluation is 
an informed determination.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Accordingly, the Board finds that the duty to assist has been 
met.


Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
can also be established for a chronic disease, including hearing 
loss first shown to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards used during the Veteran's period of 
service have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for bilateral hearing loss 
and contends that his current hearing loss is due to his exposure 
to loud noise while serving as an air policeman.  The Veteran 
asserts that his duties on the flight line exposed him to the 
loud noise of aircraft which caused his current hearing loss.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for bilateral hearing loss.  
His September 1963 separation examination report reveals puretone 
thresholds of 0 (15), 0 (10), 0 (10), 0 (10), 0 (5), 0 (10), 
decibels at 500 through 6000 Hz in both ears.  A Report of 
Medical History shows the Veteran denied ear trouble.  

Post-service VA outpatient treatment records show that at a March 
2007 audiology consult, the Veteran reported exposure to loud 
noise in service.  He also noted that he had been gradually 
losing hearing in his right ear.  On clinical examination, there 
was normal hearing through 500 Hz sloping to severe sensorineural 
combined type hearing loss in both ears.  Speech recognition was 
80 percent in the right ear and 92 percent in the left ear.  The 
Veteran reported problems with his left ear, such as pressure and 
pain, beginning in January 2008; he denied hearing loss.  He was 
diagnosed with otitis externa.

A VA audiological examination was conducted in February 2008.  
The Veteran reported noise exposure providing security on the 
flight line in service without hearing protection.  He reported a 
post-service occupational noise exposure from a 35-year history 
of being an unarmed security officer.  He denied recreational 
noise exposure.  Clinical examination revealed pure tone 
thresholds in the Veteran's right ear of 25, 50, 65, and 65 
decibels, at 1000, 2000, 3000 and 4000 Hz respectively.  In his 
left ear, pure tone thresholds were 15, 30, 55, and 65 decibels 
at the same frequencies.  Speech recognition was 82 percent in 
the right ear and 92 percent in the left ear.  The examiner 
diagnosed the Veteran with normal to moderately severe 
sensorineural hearing loss in each ear.

In reviewing the pertinent evidence, the examiner noted that 
service records including the induction, hearing conservation and 
separation physical examinations indicated hearing was clinically 
normal at 500-4000 Hz bilaterally.  There were no complaints of 
hearing loss, tinnitus, or other ear-related complaints by the 
Veteran or documented by military medical staff during these 
examinations.  The examiner opined that the Veteran's hearing 
loss is not caused by or a result of noise exposure during active 
duty.  The rationale given by the examiner was that the Veteran 
was inducted into, and discharged from active duty with 
clinically normal hearing sensitivity, AU (bilaterally). 

At the Veteran's September 2010 hearing, the Veteran testified 
that during service, he was assigned to an Air Force aircraft 
flight line for security duty.  He stated that air craft jet and 
propeller engines would be tested (creating a high level of 
noise) while he was in close proximity.  Hearing protection was 
not provided and he reported that sometimes he would work an 
eight hour shift with no ear protection from the noise.  The 
Veteran also stated that he had noise exposure from firing 
weapons for qualifications and re-qualifications.  When asked 
whether he noticed hearing loss in service, the Veteran testified 
that he had a problem understanding what people were saying for 
years, but due to his drug addiction problem he did not pay that 
much attention to it.  It was not until he went to his last drug 
treatment program and got sober that he noticed his hearing 
problem was really pronounced.  The Veteran denied treatment by 
any private audiologists for his hearing loss.  

VA outpatient treatment records indicate that the Veteran 
completed a drug program in May 2007.

As an initial matter, the Board notes that the February 2008 VA 
audio examination results reflect a bilateral hearing loss 
disability for VA purposes as defined by 38 C.F.R. § 3.385.  
Shedden element (1) is therefore met.  The Board has also 
considered the Veteran's statements and hearing testimony 
concerning in-service noise exposure as well as his documented 
duty assignment.  In giving due consideration to the 
circumstances of his service, noise exposure is conceded.  38 
U.S.C.A. § 1154(a).  Accordingly, Shedden element (2) is 
satisfied.  

A finding of a nexus between the Veteran's current bilateral 
hearing loss and in-service noise exposure is still needed to 
satisfy Shedden element (3).  In this case, bilateral hearing 
loss was first shown many years after separation from active 
service and cannot be presumed to have been incurred during 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  However, the absence of documented hearing loss 
while in service is not fatal to the claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In finding 
that a nexus between the current hearing loss and military 
service has not been established, the Board has not relied solely 
upon the absence of a VA hearing loss disability during service 
or upon discharge from service; nor do we rely upon the cited VA 
opinion alone.

Evidence of record pertaining to a nexus includes: a VA medical 
opinion that the Veteran's hearing loss is not the result of 
military noise exposure; a lack of continuity of symptomatology 
in the record; and the Veteran's lay statements.  In this 
respect, the Board finds that the VA examiner's opinion is 
probative evidence against a nexus, as it was based on a clinical 
examination, review of the evidence in the claims folder, and 
review of the Veteran's reported service and post-service 
history.  This opinion was supported by a rationale based on the 
evidence, or lack thereof, in the service treatment records, as 
well as the Veteran's history as reported at the examination.  
During the hearing, another examination was requested so the 
Veteran's noise exposure in service could be considered, however, 
the VA examiner was aware of the Veteran's noise exposure in 
service.  Accordingly, another VA examination is not warranted.  

The Board also notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
evidence confirms that the Veteran's hearing was normal at 
separation.  The Veteran has testified that he has had hearing 
loss for 'many' years, but also notes that due to his drug use he 
is unable to accurately estimate how long it has been present.  
He did testify that he first really became aware of it after his 
last drug treatment, which VA records indicate was in May 2007.  
Otherwise, he has not reported hearing loss in service or shortly 
thereafter and merely maintains that he was exposed to excessive 
noise in service.  The Board notes that there is no other record 
of any complaints or treatment for hearing problems since service 
and prior to 2007, which is over 40 years after his discharge 
from service.  The Board finds this lapse in time to be highly 
probative evidence against the claim.  

The Board notes that there otherwise is no medical evidence or 
opinion in the record to support a nexus between the Veteran's 
current hearing loss and his military service.  The only evidence 
in support of the claim is the Veteran's lay opinion on a 
relationship of the current hearing loss to service.  Lay 
assertions may serve to support a claim for service connection by 
establishing the occurrence of observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has clarified 
that lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The Board considers the Veteran's reports of noise exposure in 
service to be credible; however, as he is not a physician or 
audiologist he is not competent to provide an opinion as to the 
etiology of his current sensorineural hearing loss which was 
shown many years after service.  Moreover, even if he was 
competent to provide such an opinion, his opinion is outweighed 
by the VA examiner's medical opinion which is based on an 
examination, a review of the claims folder, and which provides a 
supporting rationale for the opinion.  

As the preponderance of the evidence is against associating the 
Veteran's hearing loss disability with the Veteran's active 
service, entitlement to service connection for hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral sensorineural hearing loss is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


